Citation Nr: 1537037	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-46 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a respiratory disability.

2.  Entitlement to service connection for a circulatory or vascular disability, to include pulmonary arterial stenosis or pulmonary vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 2000 to May 2009.

This case comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

In March 2015, a VA examiner essentially indicated that the Veteran had a circulatory condition that was related to the service-connected restrictive respiratory and small airway disease disability.  It is unclear to the Board whether and to what extent the circulatory disability contributes to the Veteran's over-all respiratory disability and symptomatology.

However, because the Veteran has filed a notice of disagreement to the denial of service connection for a circulatory condition could impact the claim of entitlement to an initial rating for a respiratory disability, adjudication of that claim is deferred pending adjudication of the service connection for a circulatory disability claim that is inextricably intertwined with the claim for increased rating.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The circulatory disability and denial of that claim was the basis of the Veteran's notice of disagreement and of the substantive appeal, where the Veteran described the disability as pulmonary arterial stenosis or pulmonary vascular disease.  That claim was denied in the October 2009 rating decision and the Board finds that the January 2010 notice of disagreement included that issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The service-connected restrictive respiratory and small airway disease disability is rated as 20 percent disabling under Diagnostic Codes 5321-6844.  The rating decision that adjudicated that claim indicated that the Veteran's respiratory disability was most appropriately rated under Diagnostic Code 5321, as opposed to Diagnostic Code 6844.  The readjudication of the claim must discuss which diagnostic code is the most appropriate and advantageous to the Veteran in rating the service-connected respiratory disability.

Based on the foregoing, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  The Board finds that providing the Veteran an examination for the purpose of addressing the medical matters raised by the appeal is appropriate in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since March 17, 2015.

2.  Schedule the Veteran for the a VA examination to determine the current severity of service-connected restrictive respiratory and small airway disease disability.  The examiner must review the claims file and must note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is asked to state whether the Veteran has a circulatory disability, to include pulmonary vascular disease or pulmonary arterial stenosis, that is related to the service-connected restrictive respiratory and small airway disease disability due to gunshot wound.  If so, the examiner should state whether the circulatory disability's symptoms are part of the service-connected respiratory disability or are a separate and distinct disability.

3.  Issue a statement of the case on the issue of entitlement to service connection for a circulatory or vascular disability, to include pulmonary arterial stenosis or pulmonary vascular disease.  Notify the Veteran of his appeal rights and that he must submit a substantive appeal if he wants appellate review of that issue.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

